Citation Nr: 1132438	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  09-07 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at Cape Coral Hospital on August 22, 2008, and September 7, 2008.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel











INTRODUCTION

The Veteran had active service from August 1974 to June 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2008 and November 2008 decisions of a Department of Veterans Affairs (VA) Medical Center (VAMC), which denied the Veteran's claim of entitlement to payment or reimbursement of unauthorized medical expenses incurred at Cape Coral Hospital on August 22, 2008, and September 7, 2008, respectively.

In his November 2008 Appeal To Board Of Veterans' Appeals (VA Form 9), the Veteran indicated that he wished to be scheduled for a hearing before a Veterans Law Judge.  As such, he was initially scheduled for a hearing in November 2009; however, prior to the date of that hearing, he indicated in an October 2009 letter that the hearing date was not convenient and asked that it be rescheduled.  The hearing was then scheduled for May 2011; however, the Veteran failed to appear for that hearing and, since that time, has not indicated that he wished to testify at another hearing.  The Board, therefore, finds that the Veteran has withdrawn the request to testify before the Board.  See 38 C.F.R. § 20.704.


FINDINGS OF FACT

1.  Service connection is not in effect for any disability.

2.  The Veteran received treatment for restless leg syndrome and chronic back pain at the Cape Coral Hospital on August 22, 2008, and September 7, 2008.

3.  The objective evidence reflects that the unauthorized treatment was for treatment of non-emergent restless leg syndrome and chronic back pain.
  



CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized medical expenses incurred at Cape Coral Hospital on August 22, 2008, and September 7, 2008, are not met.  38 U.S.C.A. §1725 (West 2002); 38 C.F.R. §§ 17.120, 17.121, 17.1000- 17.1002 (prior and subsequent to October 10, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Board is satisfied that all relevant facts regarding the issue decided below have been properly developed and no further assistance to the appellant is required in order to comply with the duty to notify or assist.  The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

However, the United States Court of Appeals for Veterans Claims (Court) ruled in Manning v. Principi, 16 Vet. App. 534, 542-43 (2002), that the provisions of the VCAA are not applicable where the law, not the factual evidence, is dispositive.  In Barger v. Principi, 16 Vet. App. 132, 138 (2002), the Court held that the provisions of the VCAA are not applicable to statutes and regulations, which concern special provisions relating to VA benefits, and those statutes and regulations contain their own notice provisions.  As this case concerns a legal determination of whether the Veteran is entitled to reimbursement for medical expenses under 38 U.S.C.A. §1725, the provisions of the VCAA are not applicable.  The provisions of Chapter 17 of the 38 U.S.C. and 38 C.F.R contain their own notice requirements.   Regulations at 38 C.F.R. § 17.120-33 discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  According to 38 C.F.R. 
§ 17.124, a Veteran has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  When a claim for reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 19 of Chapter 38.  38 C.F.R. § 17.132.

In this case, the Veteran was provided with the notice required by the VCAA by letter dated in December 2008 and in other correspondence provided to him over the course of this appeal.  VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits.  In this regard, all relevant medical records of his treatment at Cape Coral Hospital on August 22, 2008, and September 7, 2008, have been obtained and considered.  The Board notes that, in January 2008, the Veteran submitted a list of physicians who have treated him over the years for his various disorders; however, such records are irrelevant to the claim decided herein as this appeal only concerns the medical treatment he received at Cape Coral Hospital on August 22, 2008, and September 7, 2008.  In addition, no medical examination is warranted in this case as the outcome depends upon the nature of the medical treatment received on such dates and not on the current nature and/or etiology of a specific medical condition(s).  Consequently, the duty to notify and assist has been met.

Reimbursement of Unauthorized Medical Expenses

Generally, in order to be entitled to payment or reimbursement of private medical expenses not previously authorized, a claimant must satisfy the conditions outlined by 38 U.S.C.A. § 1728 or 38 U.S.C.A. § 1725 and implementing regulations.

In this case, the record shows that the Veteran does not have a service-connected disability rated totally disabling and his treatment at the non-VA medical facility was not for a service-connected disability, a non-service-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or for the purpose of ensuring entrance or continued participation in a vocational rehabilitation program under 38 U.S.C. Chapter 31.  Moreover, the Veteran has not alleged that his treatment was for any of the aforementioned purposes.  Consequently, he is not eligible for benefits under 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1728; 38 C.F.R. §§ 17.120, 17.47(i).

Alternatively, to be eligible for payment or reimbursement for emergency services for non-service-connected conditions in non-VA facilities under 38 U.S.C.A. 
§ 1725 and the implementing regulations (38 C.F.R. §§ 17.1000-1008), the Veteran must satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use such provider beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the Veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran against a third party for payment of such treatment and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider; and,

(i) The Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided (38 U.S.C.A. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability).  See 38 C.F.R. § 17.1002 (2010).


Analysis

On August 22, 20008, the Veteran presented to the emergency room at the Cape Coral Hospital with a complaint of a two-week history of increasing "body twitching."  The emergency room report shows that he described being fine as long as he was moving and active, but when he would try to sleep, his legs would kick and thrash.  He further described being uncomfortable and unable to sleep.  He denied any paresthesias, headaches, fever, chills, recent trauma, or other significant medical history.  The diagnosis was restless leg syndrome.  The examiner indicated that the Veteran's spouse had informed him that the Veteran had a long history of narcotic addiction associated with his chronic back pain.  She added that he had recently been in Amsterdam where he had experimented with recreational drugs, and upon his return, had failed a drug test at VA and was immediately removed from his narcotic prescriptions.  He was said to have had several pending referrals for the restless leg syndrome, which had probably been going on longer than one to two weeks.  The examiner added that he found nothing on examination to suggest that the Veteran was undergoing narcotic withdrawal syndrome.  He was counseled on the restless leg syndrome, provided with pain medication, and discharged to his home in stable condition. 

A VA Medical Review report dated in September 2008 shows that the Veteran was said to have presented to the emergency room of the non-VA medical facility on August 22, 2008, without prior VA authorization for restless leg syndrome.  The Veteran was said to have been enrolled in the VA Health Care system; the claim was timely submitted within 90 days; he had been treated by VA within the preceding 24 months; and he had no other verifiable insurance.  However, the condition was found to be a non-emergent condition.

An emergency room report from the Cape Coral Hospital dated September 7, 2008, shows that the Veteran presented with a history of chronic back pain radiating down his right leg.  The pain was said not to be new, but just a chronic pain for him.  The history of the August 22, 2008, emergency room visit, and the fact that he had been dropped from VA's pain medication contract due to his trip to Amsterdam, were also noted.  He was said to have had an appointment with pain management, and recent acupuncture with VA.  He indicated that a magnetic resonance imaging (MRI) study had revealed a pinched nerve.  He reported being unable to sleep due to pain and leg twitching.  The diagnosis was back pain.  He was given pain medication and discharged within 40 minutes with instructions to follow up with his physician.

In his October 2008 notice of disagreement, the Veteran explained that he had been taken off pain medication on July 23 because he had tested for positive for marijuana.  He had been told that he had signed an opioid agreement and was no longer eligible to receive medication for his severe back problems.  Although he did not remember signing such a form, he was told by his VA physician that he had.  Later, upon requesting the paperwork, it was discovered that he had never signed the form.  He asserted that he had stopped taking all medication and had a very hard time with worsening pain.  On the night of the first emergency room visit, almost a month after he had stopped all pain medication, he had begun jerking so badly that his wife thought he was going into convulsions.  He was treated at the hospital and was able to sleep that night for the first time in three days.  The second emergency room visit was because his wife insisted on taking him as he had been suffering badly, could not sleep, and he told her that he did not want to live anymore.  The Veteran added that he has since been placed back on his pain medication, seeing the pain management clinic, and undergoing acupuncture.  He was sleeping almost normally, had a quality of life, and was no longer feeling suicidal.  He argued that he would not have had to go through what he did if the mistake about the opioid agreement had not been made, and he would not have sought emergency care unnecessarily.

A VA Medical Review report dated in November 2008 shows that the Veteran was said to have presented to the emergency room of the non-VA medical facility on September 7, 2008, without prior VA authorization.  He was said to have been enrolled in the VA Health Care system; the claim was timely submitted within 90 days; he had been treated by VA within the preceding 24 months; and he had no other verifiable insurance.  However, the condition was found to be a non-emergent condition.

In his November 2008 VA Form 9, the Veteran reiterated that the VA clinic had taken him off of all pain medication in July 2008 because he had tested positive for marijuana.  He explained that the clinic had thought the Veteran had signed an opioid agreement and, thus, was forced by VA rules to stop all narcotic pain medication which he had been taking for severe back problems.  He was told that if he needed pain medication, he would have to purchase it on his own.  He described that he had been taken to the emergency room in August 2008 and September 2008 because of the severe jerking pain, his wife being afraid he was going into seizures, and her fear that he was going to kill himself.  He concluded that were it not for the error in VA thinking he had signed an opioid agreement, he would not have been taken off of the pain medication and would not have needed to go to the emergency room.

In December 2008, the VA Fee Basis Chief Medical Officer reviewed the Veteran's claim and concluded that the Veteran's condition on each of the August 22, 2008, and September 7, 2008, emergency room visits was non-emergent.  The emergency room physician notes showed no evidence of narcotic withdrawal, there was no mention of suicide history, vitals were stable, and the reported pain was chronic in nature and not new.  The Chief Medical Officer concluded that the treatment on each of the dates at issue was non-emergent.

The following are not in dispute: the Veteran is financially liable to Cape Coral Hospital, Cape Coral, Florida, for the treatment in question; he does not have any form of health insurance or coverage; he does not have any legal recourse against a third party that will pay all or part of the bills; his complaints were unrelated to a workplace accident or injury; and he is not eligible for reimbursement under 38 U.S.C.A. § 1728.

The Veteran's claim was denied by the VA Medical Center on the basis that the August 22, 2008, and September 7, 2008, treatment at a non-VA facility were for non-emergent restless leg syndrome and chronic back pain.  On review, the Board finds that the criteria for payment or reimbursement of unauthorized, non-VA medical expenses incurred on August 22, 2008, and September 7, 2008, pursuant to the Veterans Millennium Health Care and Benefits Act, are not met.  Significantly, the reviewing physician of the VA Medical Center, in September 2008, November 2008, and December 2008, concluded that the Veteran did not meet the criteria for emergency treatment.  In this regard, the reviewing physician stated that the emergency room physician notes showed no evidence of narcotic withdrawal, no mention of suicide ideation, vitals were stable, and the reported symptoms were not new but chronic in nature.  Notably, the record does not contain any competent medical opinion to the contrary.  In sum, the objective evidence of record shows that a VA facility was feasibly available to treat the Veteran's chronic conditions, and the record shows that the Veteran had several pending referrals of his ongoing restless leg syndrome, appointments with pain management, and acupuncture with VA.  The symptoms were said to have been present for several weeks if not longer.

The Board has considered the Veteran's contentions that he and his wife believed that he might have been having seizures or may have become suicidal.  However, there is no evidence of such in the emergency room treatment records.  Additionally, a VA treatment facility was feasibly available for the treatment of the Veteran's chronic conditions.  Notwithstanding the Veteran's assertions, the fact remains that the conditions for which he sought treatment were deemed by the VA reviewing physician to be non-emergent, as they were ongoing and chronic.  Moreover, there is no evidence in the emergency room records on either date at issue that would suggest that the Veteran reasonably expected that delay in treatment would be hazardous to his life.  The emergency department physicians of the hospital on each date indicated that the Veteran's chief complaint was either pain or leg twitching, but his vital signs were within normal limits, and he was alert and in no acute distress.  The Veteran reported that the same symptoms had been present for weeks.  As such, the Board finds that his conditions were not of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part).  The fact that the Veteran's symptoms had been chronic and of the same severity for some time suggests that it is reasonable to conclude that his symptoms could have been satisfactorily treated at a feasibly available VA facility.  There is no competent medical evidence of record to rebut the opinion of the VA reviewing physician or to otherwise suggest that delay in seeking immediate medical attention would have placed the Veteran's health in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.

The Board has also considered the Veteran's contentions that he would not have had to seek pain medication in the emergency room if VA had not mistakenly ceased the prescription for his pain medication.  Although the Board is sympathetic toward the Veteran, it is bound by the law, and this decision is dictated by the relevant statutes and regulations.  The Board is without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).

Therefore, the Board finds that the preponderance of the evidence is against reimbursement or payment for the unauthorized private medical care that the Veteran received on August 22, 2008, and September 7, 2008, under the provisions of 38 U.S.C.A. § 1725.  The appeal is, therefore, denied.


ORDER

Payment or reimbursement of unauthorized medical expenses incurred at Cape Coral Hospital on August 22, 2008, and September 7, 2008, is denied.


____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


